303 F.2d 280
Abraham PATTERSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 306.
Docket 27256.
United States Court of Appeals Second Circuit.
Submitted April 3, 1962.
Decided April 27, 1962.

Appeal from the United States District Court for the Eastern District of New York; Joseph C. Zavatt, Judge.
Plaintiff appeals from the dismissal of his action brought under the Tort Claims Act, 28 U.S.C. § 1346, for damages for personal injuries sustained by him when driving a truck in collision with a Navy Department ambulance at a street intersection in New York City.
Julius R. Oltarsh, New York City (David E. Oltarsh, New York City, on the brief), for plaintiff-appellant.
Ann B. Miele, Asst. U. S. Atty., E. D. N. Y., Brooklyn, N. Y. (Joseph P. Hoey, U. S. Atty., Brooklyn, N. Y., on the brief), for defendant-appellee.
Before CLARK, HINCKS and FRIENDLY, Circuit Judges.
PER CURIAM.


1
On the findings, amply supported in the evidence, made by Judge Zavatt in his "Memorandum Opinion," 204 F. Supp. 845, it appears that the motor vehicle collision here was the fault of the plaintiff, and not of the driver of the government ambulance. We affirm the dismissal of the action on the basis of that opinion.